.,,._   ,..,,:.   \   .,,                                                                                                                                                                 ; I
                      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of 1
                                                                                                                                                                                         /. /


                                                          UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                           V.                                     (For Offenses Committed On or After November 1, 1987)


                                            Alexis Budar-Pimientel                                Case Number: 3:19-mj-23694

                                                                                                  Chloe S. Dillon                           .1!; ;:;
                                                                                                                                         ~!'.       ;;.,ill ,:--:-
                                                                                                                                                       !:~

                                                                                                  Defendant's Attorney                   ij~ "
                                                                                                                                             MN
                                                                                                                                               ,~. "rr:; i,.','j
                      REGISTRATION NO. 8888 6298
                                                                                                                                           SEP 0 9 2019
                      THE DEFENDANT:
                       lZI pleaded guilty to count( s) 1 of Complaint                                                            CL~·,':·l.. < ·.,:_; D1f,Tf:1:c-1 COURT
                                                                                                                             "     c:..,1,·,,         I,"' ii,..,, ,_J,- :.;,:,UFORN!A
                                                                                                      ~y
                        D was found guilty to count( s)                                                        .               SEPUTY
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                      Title & Section                     Nature of Offense                                                              Count Number(s)
                      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                    1

                       •    The defendant has been found not guilty on count( s)
                                                                                               -------------------
                       •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                  IMPRISONMENT
                             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be •
                      imprisoned for a term of:
                                                      I
                                                    ,j
                                                    ,•\    TIME SERVED                         • ________ days
                        ISi Assessment: $IO WAIVED ISi Fine: WAIVED
                        lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                        the defendant's possession at the time of arrest upon their deportation or removal.
                        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, September 9, 2019
                                                                                                Date of Imposition of Sentence


                      Received
                                                                                                II~Lti!~OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                                                I


                      Clerk's Office Copy                                                                                                                    3: l 9-mj-23694
